DETAILED ACTION
This Office action is in reply to application no. 17/193,361, filed 5 March 2021.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities: it does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as each is directed to a system (machine), method (process) or computer-readable medium (manufacture).  The claim(s) recite(s) receiving a request to transfer funds or other item(s) of value, storing the request with other data, and associating information with random numbers.
Transferring funds or items of value and storing information thereabout is a fundamental economic practice and a commercial interaction, either of which is one of the enumerated “certain methods of organizing human activity” deemed abstract.  Further, in the absence of computers, the steps can be performed mentally and with a pen and paper.
A person can ask another person to transfer an item of value.  The other person can make a recordation on paper of the request and associated information, and can associate this with random numbers dreamed up mentally or, for example, by casting dice.  None of this would present any difficulty and none requires any technology beyond a pen and paper, and perhaps dice.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of generic computers and nondescript use of blockchain technology, nothing is done beyond what was set forth above.  This does not go beyond generally linking the abstract idea to the technological environment of computers using blockchain storage.  See MPEP § 2106.05(h).
As the claims only manipulate information about requests for tokens and associated data, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the below-cited Guidance makes it clear that a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, referring to MPEP § 2106.05(c).  First, such information, being intangible, is not a particular article at all; second, the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying instructions “configure the processing system” to perform the sequence of abstract steps does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The claim includes a processor and memory storing instructions.  These elements are recited at a high degree of generality and the specification does not meaningfully limit them, such that a generic computer would suffice.  It only performs generic computer functions of nondescriptly manipulating data and sharing data with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The use of blockchain technology was well-understood, routine and conventional years before the filing of the present invention.  Just for one example among many possible, Davis et al. (U.S. Patent No. 6,931,532), who filed before the turn of the present century, could disclose by that time that the use of a “cipher block chain” was “well known in the art”. [Col. 25, lines 10-12]
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – a generic computer performing a chronological sequence of abstract steps while using an old and well-known storage technique – does nothing more than when they are considered individually.  The other independent claims are simply different embodiments but are likewise directed to a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 6, 13, 15, 19 and 20 simply recite further, abstract manipulation of data.  Claims 3 and 14 are simply further descriptive of the type of information being manipulated.  Claims 4, 5, 7 and 9 do not limit the claimed system at all.  Claim 8 is, at most, a statement of intended use; claims 10, 11, 16 and 17 simply limit the type of memory in which data are stored to well-known, pre-existing types of memory.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7, 9, 12, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagelberg et al. (U.S. Patent No. 10,396,985, filed 2 May 2017) in view of Thomas et al. (U.S. Publication No. 2019/0034939, filed 27 July 2017).

In-line citations are to Nagelberg.
With regard to Claim 1:
Nagelberg teaches: An Electronic Token (ET) system comprising a block chain that securely documents a financial transaction [Col. 7, lines 10-12; “a secure data storage system, such as a blockchain, to request or receive a crypto-currency funds transfer”] between a plurality of users and between the plurality of users and a plurality of authorized financial institutions, the block chain configured for the creation of ETs, by at least one of the plurality of authorized financial institutions, in exchange for funds or an equivalent monetary value of the ETs, the system comprising: 
a processing system comprising at least one processor circuit: and 
at least one memory that stores program instructions, that, when executed, configure the processing system [Col. 2, lines 32-36; “a computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations”] to: 
receive a request for transferring an ET from a… first user to a… second user… [Col. 7, lines 11-12 as cited above; the blockchain is used to “request or receive a crypto-currency funds transfer”]
responsive to receiving the request, generate a transaction block for the block chain, [Col. 15, lines 2-4; a block is created and “details of the transaction(s) that are to be included in the to be created block”] the transaction block being associated with a first set of two random identification numbers, a first random identification number of the two random identification numbers being generated for and assigned to the transaction block, [Col. 15, lines 4-5; a “nonce value” such as a “random number” is associated with the block] and a second random identification number of the two random identification numbers being further associated… [Col. 8, lines 32-33; “the numeric portion value 204 for each portion 202 may be randomly generated”] and 
associate a transaction number to a first random identification number of the two random identification numbers…  [id.; they are stored together and thereby associated]

Nagelberg does not explicitly teach that a transfer is from a first account associated with a first user to a second account associated with a second user, the first account being associated with a first ownership block of the block chain, that data are connected with the first ownership block associated with the first user, but it is known in the art.  Thomas teaches a payment security system. [title] It uses a “blockchain for a cryptocurrency” which includes “an account for each party” which “owns some quantity of the cryptocurrency”, and allows for it to be “transferred from one entity to another”. [0019] It provides that in a “ledger that is a blockchain for a cryptocurrency, the record of ownership for some quantity of the cryptocurrency may be the cryptocurrency. In a ledger that tracks ownership of commodities, the record of ownership may correspond to physical resources, for example, gold, oil, or other commodities, that exist separately”. [0020]

Thomas and Nagelberg are analogous art as each is directed to electronic means for using blockchain technology for financial transactions.  It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Thomas with that of Nagelberg in order to improve payment security, as taught by Thomas; [0003] further, it is simply a substitution of one known part for another with predictable results, simply transferring indicia of funds between accounts as in Thomas rather than between users as in Nagelberg, and storing Thomas’ ownership data in place of, or in addition to, the data stored by Nagelberg; the substitution produces no new and unexpected result.
.
In this and the subsequent claims, the phrase wherein the first user of the plurality of users purchases the ET from at least one authorized financial institution of the plurality of authorized financial institutions refers to a step that does not occur within the scope of the claimed system or the process which the claimed system performs and so is considered but given no patentable weight.

With regard to Claim 2:
The system of claim 1, wherein the program instructions, when executed, further configure the processing system to: 
generate a second ownership block associated with the first user and a third ownership block associated with the second user, the second ownership block being associated with a second set of random number identifications, a first random identification number of the second set being the first random identification number of the first set and a second random identification number of the second set being generated for and assigned to the second ownership block, the third ownership block being associated with a third set of random identification numbers, a first random identification number of the third set being the first random identification number of the first set and a second random identification number of the third set being generated for and assigned to the third ownership block, the second random identification number of the third set being associated with an ET value of the third ownership block in a secure random number identification database. [Col. 18, lines 12-13; all the data are managed by “a database management system”, and ; Col. 8, lines 32-33 as cited above in regard to claim 1; a random number is associated with each portion; Col. 1, line 42; the use of biometric data for authentication reads on secure management of data]

This claim is not patentably distinct from claim 1 as it consists entirely of a mere duplication of parts, simply storing and association additional random numbers; this is of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).  The reference is provided for the purpose of compact prosecution.

With regard to Claim 7:
The system of claim 1, wherein the first account and the second account are held by their respective authorized financial institutions of the plurality of authorized financial institutions, and are respectively accessible on-line by the first user and the second user. [Thomas, 0018; banks hold the accounts; 0028; the data is accessible via the Internet]

With regard to Claim 9:
The system of claim 1, wherein once in the block chain, funds for ETs or ETs for funds transactions are conducted outside the plurality of authorized financial institutions. [Col. 7, lines 9-22; the transaction is between users, and there is no hint that any financial institution is involved]

This claim is not patentably distinct from claim 1, as it imparts neither structure nor functionality to the claimed system but simply refers to external events outside the scope of the claimed invention.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 12:
Nagelberg teaches: A method implemented by a block chain for securely documenting a financial transaction between a plurality of users [Col. 7, lines 10-12; “a secure data storage system, such as a blockchain, to request or receive a crypto-currency funds transfer”] and between the plurality of users and a plurality of authorized financial institutions, comprising:
creating an electronic token (ET) by at by at least one of the plurality of authorized financial institutions, in exchange for funds or an equivalent monetary value of the ETs; [Col. 7, lines 13-14; the “digital contract” used to effect the aforementioned transfer of funds reads on this]
receiving a request for transferring an ET from a… first user to a… second user… [Col. 7, lines 11-12 as cited above; the blockchain is used to “request or receive a crypto-currency funds transfer”]
responsive to receiving the request, generating a transaction block for the block chain, [Col. 15, lines 2-4; a block is created and “details of the transaction(s) that are to be included in the to be created block”] the transaction block being associated with a first set of two random identification numbers, a first random identification number of the two random identification numbers being generated for and assigned to the transaction block, [Col. 15, lines 4-5; a “nonce value” such as a “random number” is associated with the block] and a second random identification number of the two random identification numbers being further associated… [Col. 8, lines 32-33; “the numeric portion value 204 for each portion 202 may be randomly generated”] and 
associating a transaction number to a first random identification number of the two random identification numbers…  [id.; they are stored together and thereby associated]

Nagelberg does not explicitly teach that a transfer is from a first account associated with a first user to a second account associated with a second user, the first account being associated with a first ownership block of the block chain, that data are connected with the first ownership block associated with the first user, but it is known in the art.  Thomas teaches a payment security system. [title] It uses a “blockchain for a cryptocurrency” which includes “an account for each party” which “owns some quantity of the cryptocurrency”, and allows for it to be “transferred from one entity to another”. [0019] It provides that in a “ledger that is a blockchain for a cryptocurrency, the record of ownership for some quantity of the cryptocurrency may be the cryptocurrency. In a ledger that tracks ownership of commodities, the record of ownership may correspond to physical resources, for example, gold, oil, or other commodities, that exist separately”. [0020]

Thomas and Nagelberg are analogous art as each is directed to electronic means for using blockchain technology for financial transactions.  It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Thomas with that of Nagelberg in order to improve payment security, as taught by Thomas; [0003] further, it is simply a substitution of one known part for another with predictable results, simply transferring indicia of funds between accounts as in Thomas rather than between users as in Nagelberg, and storing Thomas’ ownership data in place of, or in addition to, the data stored by Nagelberg; the substitution produces no new and unexpected result.

With regard to Claim 13:
The method of claim 12, further comprising:
generating a second ownership block associated with the first user and a third ownership block associated with the second user, the second ownership block being associated with a second set of random number identifications, a first random identification number of the second set being the first random identification number of the first set and a second random identification number of the second set being generated for and assigned to the second ownership block, the third ownership block being associated with a third set of random identification numbers, a first random identification number of the third set being the first random identification number of the first set and a second random identification number of the third set being generated for and assigned to the third ownership block, the second random identification number of the third set being associated with an ET value of the third ownership block in a secure random number identification database. [Col. 18, lines 12-13; all the data are managed by “a database management system”, and ; Col. 8, lines 32-33 as cited above in regard to claim 1; a random number is associated with each portion; Col. 1, line 42; the use of biometric data for authentication reads on secure management of data]

This claim is not patentably distinct from claim 12 as it consists entirely of a mere duplication of parts, simply storing and association additional random numbers; this is of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).  The reference is provided for the purpose of compact prosecution.

With regard to Claim 18:
Nagelberg teaches: A computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processor of a processing system, perform a method [Col. 2, lines 32-36; “a computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations”] for securely documenting a financial transaction between a plurality of users and between the plurality of users and a plurality of authorized financial institutions, the method comprising:
creating an electronic token (ET) by at by at least one of the plurality of authorized financial institutions, in exchange for funds or an equivalent monetary value of the ETs; [Col. 7, lines 13-14; the “digital contract” used to effect the aforementioned transfer of funds reads on this]
receiving a request for transferring an ET from a… first user to a… second user… [Col. 7, lines 11-12 as cited above; the blockchain is used to “request or receive a crypto-currency funds transfer”]
responsive to receiving the request, generating a transaction block for the block chain, [Col. 15, lines 2-4; a block is created and “details of the transaction(s) that are to be included in the to be created block”] the transaction block being associated with a first set of two random identification numbers, a first random identification number of the two random identification numbers being generated for and assigned to the transaction block, [Col. 15, lines 4-5; a “nonce value” such as a “random number” is associated with the block] and a second random identification number of the two random identification numbers being further associated… [Col. 8, lines 32-33; “the numeric portion value 204 for each portion 202 may be randomly generated”] and 
associating a transaction number to a first random identification number of the two random identification numbers…  [id.; they are stored together and thereby associated]

Nagelberg does not explicitly teach that a transfer is from a first account associated with a first user to a second account associated with a second user, the first account being associated with a first ownership block of the block chain, that data are connected with the first ownership block associated with the first user, but it is known in the art.  Thomas teaches a payment security system. [title] It uses a “blockchain for a cryptocurrency” which includes “an account for each party” which “owns some quantity of the cryptocurrency”, and allows for it to be “transferred from one entity to another”. [0019] It provides that in a “ledger that is a blockchain for a cryptocurrency, the record of ownership for some quantity of the cryptocurrency may be the cryptocurrency. In a ledger that tracks ownership of commodities, the record of ownership may correspond to physical resources, for example, gold, oil, or other commodities, that exist separately”. [0020]

Thomas and Nagelberg are analogous art as each is directed to electronic means for using blockchain technology for financial transactions.  It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Thomas with that of Nagelberg in order to improve payment security, as taught by Thomas; [0003] further, it is simply a substitution of one known part for another with predictable results, simply transferring indicia of funds between accounts as in Thomas rather than between users as in Nagelberg, and storing Thomas’ ownership data in place of, or in addition to, the data stored by Nagelberg; the substitution produces no new and unexpected result.

With regard to Claim 19:
The computer-readable storage medium of claim 18, the method further comprising:
generating a second ownership block associated with the first user and a third ownership block associated with the second user, the second ownership block being associated with a second set of random number identifications, a first random identification number of the second set being the first random identification number of the first set and a second random identification number of the second set being generated for and assigned to the second ownership block, the third ownership block being associated with a third set of random identification numbers, a first random identification number of the third set being the first random identification number of the first set and a second random identification number of the third set being generated for and assigned to the third ownership block, the second random identification number of the third set being associated with an ET value of the third ownership block in a secure random number identification database. [Col. 18, lines 12-13; all the data are managed by “a database management system”, and ; Col. 8, lines 32-33 as cited above in regard to claim 1; a random number is associated with each portion; Col. 1, line 42; the use of biometric data for authentication reads on secure management of data]

This claim is not patentably distinct from claim 18 as it consists entirely of a mere duplication of parts, simply storing and association additional random numbers; this is of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).  The reference is provided for the purpose of compact prosecution.

Claim(s) 3-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagelberg et al. in view of Thomas et al. further in view of Blackley et al. (U.S. Publication No. 2019/0198144, filed 27 December 2017).

Claims 3 and 14 are similar so are analyzed together.
With regard to Claim 3:
The system of claim 2, wherein generation of the transaction block, the first ownership block, and the second ownership block are performed securely, to prevent unauthorized access to and use of the ET system, via a public/private key encryption security protocol to exchange data files,

With regard to Claim 14:
The method of claim 13, wherein generation of the transaction block, the first ownership block, and the second ownership block are performed securely, to prevent unauthorized access to and use of the ET system, via a public/private key encryption security protocol to exchange data files.

Nagelberg and Thomas teach the system of claim 2 and method of claim 13, but do not explicitly teach using public/private key encryption, but it is known in the art.  Blackley teaches a blockchain system. [title] Information “may be recorded in a blockchain and encrypted with a public key and signed using a private key”. [0006] Records are stored and managed externally by “one or more repositories”. [0007] Blackley and Nagelberg are analogous art as each is directed to the use of blockchain technology for data storage.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Blackley with that of Nagelberg and Thomas in order to broaden the uses of blockchain, as taught by Blackley; [0003] further, it is simply a substitution of one known part for another with predictable results, simply storing data using Blackley’s encryption/decryption rather than, or in addition to, by the means of Nagelberg; the substitution produces no new and unexpected result.

The phrase “to prevent unauthorized access to and use of the ET system” consists entirely of a statement of intended use and so is considered but given no patentable weight.

With regard to Claim 4:
The system of claim 3, wherein the ET system comprises a secure random number identification database maintained by a separate independent institution for all authorized financial institutions, and enabling the authorized financial institutions in the creation of all transfer and ownership blocks of the block chain, as well as the provision of all random number identifications,
wherein the independent institution comprises an Electronic Token Transfer Treasury (ETTT). [Blackley, 0007 as cited above in regard to claim 3]

This claim is not patentably distinct from claim 3, as the only distinction is that a database is “maintained by a separate independent institution” which performs steps; the separate institution is not within the scope of any claimed embodiment, so limitations ascribed to it are of no patentable significance.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 5:
The system of claim 4, wherein the ETTT handles all authorized financial institutions’ ET transactions instead of each authorized financial institution of the plurality of authorized financial institutions. [id.]

This claim is not patentably distinct from claim 4, for essentially the same reason that claim 4 is not patentably distinct from claim 3.  The reference is provided for the purpose of compact prosecution.

Claim(s) 6, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagelberg et al. in view of Thomas et al. further in view of Sriram et al. (U.S. Publication No. 2016/0164884).

These claims are similar so are analyzed together.
With regard to Claim 6:
The system of claim 1, wherein redemption of the ET is performed by traversing the block chain backward to the source monetary transaction to verify the authenticity of the redemption which then authorizes the issuance of funds for the ET.

With regard to Claim 15:
The method of claim 12, wherein redemption of the ET is performed by traversing the block chain backward to the source monetary transaction to verify the authenticity of the redemption which then authorizes the issuance of funds for the ET.

With regard to Claim 20:
The computer-readable storage medium of claim 18, wherein redemption of the ET is performed by traversing the block chain backward to the source monetary transaction to verify the authenticity of the redemption which then authorizes the issuance of funds for the ET.

Nagelberg and Thomas teach the system of claim 1, method of claim 12 and medium of claim 18, but do not explicitly teach back-walking a blockchain, but it is known in the art.  Sriram teaches cryptographic verification of provenance in a supply chain. [title] It uses a block chain and “can traverse the block chain to identify a tree of parent logistic transactions”; the tree “can be a source of provenance information”. [0031] Sriram and Nagelberg are analogous art as each is directed to electronic means for using blockchain storage technology.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Sriram with that of Nagelberg and Thomas in order to ensure security, as taught by Sriram; [0002] further, it is simply a substitution of one known part for another with predictable results, simply performing verification by the means of Sriram rather than that of Nagelberg; the substitution produces no new and unexpected result.

The phrase “to verify the authenticity of the redemption which then authorizes the issuance of funds for the ET” consists entirely of intended-use language which is considered but given no patentable weight.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagelberg et al. in view of Thomas et al. further in view of Russell et al. (U.S. Patent No. 9,135,787).

With regard to Claim 8:
The system of claim 1, further comprising banking ET system software enabling any user of the plurality of users to redeem their respective ETs for funds at any authorized financial institution of the plurality of authorized financial institutions. 

Nagelberg and Thomas teach the system of claim 1 including making use of a “branch of a bank”, [Thomas, 0018] but do not explicitly teach redeeming funds, but it is known in the art.  Russell teaches a bitcoin ATM device [title] that uses “blockchain” to store transactions, [Col. 6, lines 56-57] and which allows for a token such as a “receipt” or “coupon” to be redeemed at an “ATM device”. [Col. 7, lines 33-36] Russell and Nagelberg are analogous art as each is directed to electronic means for managing funds using blockchain storage.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Russell with that of Nagelberg and Thomas, as it merely requires placing Russell’s ATM at or nearby one of the banks disclosed by Thomas – though Russell is disdainful of banks, there is nothing whatever that would prevent, or make difficult, placing one of his ATMs nearby one – a simple substitution of one known part for another, simply using Thomas’ bank as a location for Russell’s ATM in place of Russell’s own placement; the substitution produces no new and unexpected result.

This claim is not patentably distinct from claim 1.  Referring to software as “banking ET system software” consists of mere labeling which is considered but given no patentable weight; everything following “enabling” is at most a statement of intended use which is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Claim(s) 10, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nagelberg et al. in view of Thomas et al. further in view of McGovern et al. (U.S. Publication No. 2005/0097260).

These claims are similar so are analyzed together.
With regard to Claim 10:
The system of claim 1, wherein the transaction block and the first ownership block are stored via a write-protected memory.

With regard to Claim 11:
The system of claim 10, wherein the write-protected memory comprises at least one of:
a write-once, read many (WORM) memory; or
a read-only memory (ROM).

With regard to Claim 16:
The method of claim 12, wherein the transaction block and the first ownership block are stored via a write-protected memory.

With regard to Claim 17:
The method of claim 16, wherein the write-protected memory comprises at least one of:
a write-once, read many (WORM) memory; or
a read-only memory (ROM).

Nagelberg and Thomas teach the system of claim 1 and method of claim 12, but do not explicitly teach using write-protected memory, but it is known in the art.  McGovern teaches a write-once read many storage system [title] that is used to store “financial documents and transaction records” because “the ability to store a secure unalterable data cache is highly desirable”. [0009] McGovern and Nagelberg are analogous art as each is directed to electronic means for managing financial data.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of McGovern with that of Nagelberg and Thomas in order to achieve the highly desirable result disclosed by McGovern; further, it is simply a substitution of one known part for another with predictable results, simply using McGovern’s storage means in place of that of Nagelberg; the substitution produces no new and unexpected result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694